Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1082 Page 1 of 9




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION


  ANNE M., DAVID W., and E. W.-M.,                     MEMORANDUM DECISION AND
                                                       ORDER GRANTING PLAINTIFFS'
         Plaintiffs,                                  MOTION FOR LEAVE TO CONDUCT
  v.                                                     DISCOVERY (DOC. NO. 48)

  UNITED BEHAVIORAL HEALTH and                           Case No. 2:18-cv-00808-HCN-DAO
  MOTION PICTURE INDUSTRY HEALTH
  PLAN FOR ACTIVE PARTICIPANTS,                          District Judge Howard C. Nielson, Jr.

         Defendants.                                      Magistrate Judge Daphne A. Oberg


        Before the court is Plaintiffs Anne M., David W., and E. W.-M.’s (collectively, the “M.

 Plaintiffs”) Motion to Conduct Discovery (“Mot.”) (Doc. No. 48).

        In this case, the M. Plaintiffs brings two causes of action against Defendants United

 Behavioral Health (“UBH”) and Motion Picture Industry Health Plan for Active Participants

 (“Plan”) (collectively, “Plan Defendants”) arising out of their failure to pay for treatment E. W.-

 M. received at Uinta Academy (“Uinta”), a licensed residential treatment facility in Utah. (Am.

 Compl. ¶¶ 2–3, 5, 8, Doc. No. 25.) The first claim is for recovery of plan benefits under 29

 U.S.C. § 1132(a)(1)(B) of the Employee Retirement Income Security Act of 1974, 29 U.S.C.

 § 1001 et. seq., (“ERISA”), and the second claim alleges a violation of the Mental Health Parity

 and Addiction Equity Act of 2008, codified at 29 U.S.C. § 1185a(a)(3)(A)(ii) and enforced

 through 29 U.S.C. § 1132(a)(3) (“Parity Act”). (Id. ¶¶ 38–53.)

        The M. Plaintiffs seek leave to conduct discovery on their Parity Act claim. While

 acknowledging that discovery is limited for ERISA claims, the M. Plaintiffs argue their Parity

 Act claim is distinct and that discovery as to this claim is permissible, relevant, and necessary.
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1083 Page 2 of 9




 (Mot. 1–2, 8–9, Doc. No. 48.) The Plan Defendants oppose the motion, arguing “the heart” of

 the M. Plaintiffs’ claims is the for recovery of benefits under ERISA and, as such, discovery

 should be limited to the production of the administrative record. (Opp’n to Mot. to Conduct

 Discovery (“Opp’n”) 2, Doc. No. 49.) They also argue that to the extent the court permits

 discovery, it should limit its scope. (Id.)

        Having reviewed the parties’ briefing, the court GRANTS the M. Plaintiffs’ motion for

 the reasons set forth below. The court will permit the M. Plaintiffs to conduct discovery on the

 Parity Act claim. However, the court does not address the Plan Defendants’ arguments directed

 at the scope, overbreadth, relevance, and proportionality of the proposed discovery requests

 attached to the M. Plaintiffs motion. The court finds these arguments to be premature, as these

 discovery requests have not yet been served.

                                          BACKGROUND

        David W. and Anne M. are parents to E. W.-M. (Am. Compl. ¶ 1, Doc. No. 25.)

 Plaintiff Anne M. is a participant in the Plan and her daughter, E. W.-M. (“E.”) is a beneficiary

 of the Plan. (Id. ¶ 2.) The Plan is a self-funded employee welfare benefits plan under ERISA.

 (Id.) Uinta is a licensed residential treatment facility that provides “sub-acute treatment to

 adolescent girls who have experienced trauma and have mental health, behavioral, or substance

 abuse problems.” (Id. ¶ 5.) E. received treatment for behavioral and mental health conditions at

 Uinta between November 14, 2014 and October 6, 2016. (Id. ¶ 18.)

        Defendant UBH was the claims administrator for mental health claims under the Plan

 during E.’s treatment. (Id. ¶ 4.) UBH initially denied coverage for E.’s treatment at Uinta for

 lack of authorization. (Id. ¶ 15.) After E.’s appeal, UBH sent a subsequent denial letter citing

 UBH’s level of care guidelines for mental health residential treatment. (Id. ¶ 16.) Plaintiff Anne




                                                   2
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1084 Page 3 of 9




 M. again appealed the denial of coverage. (Id. ¶¶ 17–25.) UBH again denied coverage for E.’s

 treatment, saying her condition did not require residential treatment. (Id. ¶ 26.) After another

 appeal, UBH again upheld its denial of coverage for E.’s treatment on July 3, 2018. (Id. ¶ 35.)

 The denial letter stated that based on its internal level of care guidelines, UBH denied coverage

 for “residential level of care,” because E.’s “care could have continued in a less intensive

 setting.” (Id. ¶ 35.)

         The M. Plaintiffs filed suit against the defendants, asserting a claim for recovery of

 benefits under ERISA. (Compl., ¶¶ 38–41, Doc. No. 2.) In addition, the M. Plaintiffs filed a

 second claim for violations of the Parity Act, alleging UBH and the Plan provided less coverage

 for E.’s residential mental health and substance abuse treatment than they would have provided

 for analogous residential treatment to medical or surgical patients. (Id. ¶¶ 42–50.)

         In relevant part, Defendants moved to dismiss the M. Plaintiffs’ second cause of action

 under the Parity Act. (Defs.’ Mot. to Dismiss Pls.’ Compl. with Prejudice 1–3, Doc. No. 9.) The

 district judge dismissed the M. Plaintiffs’ Parity Act claim but allowed the M. Plaintiffs thirty

 days to “file an amended complaint to cure the deficiencies in their second cause of action.”

 (Mem. Dec. and Order Granting in Part and Denying in Part Defs.’ Mot. to Dismiss 8, Doc. No.

 22.) The M. Plaintiffs filed an Amended Complaint on May 20, 2019. (Am. Compl., Doc. No.

 25.) The Plan Defendants again moved to dismiss the M. Plaintiffs’ Parity Act claim. (Defs.’

 Mot. to Dismiss Pls.’ Am. Compl. with Prejudice 1–2, Doc. No. 28.) The district judge denied

 their motion. (Minute Order, Doc. No. 38.)

         With the instant motion, the M. Plaintiffs ask the court for permission to conduct

 discovery on their Parity Act claim. (Mot., Doc. No. 48.)




                                                   3
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1085 Page 4 of 9




                                           DISCUSSION

        In their motion, the M. Plaintiffs argue they should be permitted to conduct discovery on

 their Parity Act claim for three reasons: first, because the Parity Act claim is separate from the

 ERISA claim; second, because discovery is permitted for Parity Act claims and is necessary to

 prove a Parity Act violation as applied; and, third, because the requested discovery satisfies the

 requirements of Rule 26(b)(1) of the Federal Rules of Civil Procedure. (Mot. 1–10, Doc. No.

 48.)

        In opposition, the Plan Defendants make two main arguments. First, they argue the

 plaintiffs’ Parity Act claim is, at its heart, an ERISA claim for benefits under § 1132(a)(1)(B)

 and, as such, discovery should be limited to the administrative record. (Opp’n 2–6, Doc. No.

 49.) Second, the defendants argue that even if some extra-record discovery is ordered by the

 court, the plaintiffs’ discovery requests are overly broad and not proportional to the needs of

 their case. (Id. at 6–10.)

        A. The M. Plaintiffs’ Parity Act Claim is Distinct from Its ERISA Claim.

        First, the court finds the M. Plaintiffs’ Parity Act claim to be legally and factually distinct

 from their ERISA claim. The M. Plaintiffs’ allegations that the Plan Defendants violated the

 Parity Act are enforceable through a cause of action under a distinct provision of ERISA—29

 U.S.C. § 1132(a)(3). This cause of action alleges a statutory violation of ERISA itself and does

 not arise from an alleged violation of rights under an ERISA plan. See Joseph & Gail F. v.

 Sinclair Servs. Co., 158 F. Supp. 3d 1239, 1259 n.118 (D. Utah 2016) (explaining that the Parity

 Act is an “amendment to ERISA, making it enforceable through a cause of action under §

 1132(a)(3) as a violation” of ERISA’s statutory provisions). “Section 502(a)(3) actions are to

 enforce rights not arising under ERISA plans, but rather arising from ERISA itself. Therefore, a




                                                   4
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1086 Page 5 of 9




 finding that claims arise from ERISA § 502(a)(3) reverts discovery into the traditional realm and

 is governed under traditional federal, circuit, and local procedure.” Jensen v. Solvay Chems.,

 Inc., 520 F. Supp. 2d 1349, 1355–56 (D. Wyo. 2007).

        The M. Plaintiffs’ claims are factually distinct as well. In their first cause of action, the

 M. Plaintiffs allege the Plan Defendants violated the terms of ERISA and the Plan by failing to

 provide coverage for E.’s treatment and failing to provide a full and fair review of E.’s claims.

 (Am. Compl. ¶¶ 38–41, Doc. No. 25.) In their second cause of action for violation of the Parity

 Act, the M. Plaintiffs allege the Plan Defendants differentially evaluate the medical necessity of

 treatment at mental health treatment facilities like Uinta and the medical necessity of treatment at

 analogous medical/surgical facilities by deviating from generally accepted standards of medical

 practice for the former but not the latter. (Id. ¶¶ 43–51.) The M. Plaintiffs also seek equitable

 relief as a remedy unique to their Parity Act claim. (Id. ¶ 52.) Rule 8 of the Federal Rules of

 Civil Procedure allows for this type of alternative pleading. Fed. R. Civ. P. 8(d)(3).

        Courts in this district analyzing the Parity Act have found discovery limitations

 applicable to ERISA claims brought under § 1132(a)(1)(B) do not apply to distinct claims

 brought under the Parity Act. See Randall R. v. Regence Blue Cross Blue Shield of Utah, No.

 2:18-cv-00381-DB-PMW, 2020 U.S. Dist. LEXIS 4587, at *4–5 (D. Utah Jan. 9, 2020)

 (unpublished) (granting motion to conduct discovery on Parity Act claim); Timothy D. v. Aetna

 Health & Life Ins. Co., No. 2:18-cv-00753-DAK, 2019 U.S. Dist. LEXIS 100388, at *12 (D.

 Utah June 14, 2019) (unpublished) (“The nature of Parity Act claims is that they generally

 require further discovery to evaluate whether there is a disparity between the availability of

 treatments for mental health and substance abuse disorders and treatment for medical/surgical

 conditions.”); Melissa P. v. Aetna Life Ins. Co., No. 2:18-cv-00216-RJS-EJF, 2018 U.S. Dist.




                                                   5
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1087 Page 6 of 9




 LEXIS 216775, at *10 (D. Utah Dec. 26, 2018) (unpublished) (indicating that “[d]iscovery will

 allow [plaintiff] to learn and compare the processes, strategies, evidentiary standards, and other

 factors [defendant] used for sub-acute care in both realms”). The court finds the reasoning of

 these cases persuasive and applicable here.

        The legal and factual distinctions between the M. Plaintiffs’ two causes of action

 undercut the Plan Defendants’ argument that the Parity Act claim is just a repackaged ERISA

 claim for benefits. Whether the M. Plaintiffs will ultimately prevail on both claims is not

 relevant to deciding whether discovery is permissible on the Parity Act claim.

        B. Discovery is Permissible and Necessary Under the Parity Act.

        Discovery is necessary when the plaintiffs allege an as-applied violation of the Parity

 Act, as is the case here. (See Am. Compl. ¶¶ 50–51, Doc. No. 25.) Limiting discovery to the

 prelitigation appeal record would be inconsistent with both the purpose of the Parity Act and its

 implementing regulations.

        The Parity Act “‘prevents insurance providers from writing or enforcing group health

 plans in a way that treats mental and medical health claims differently.’” Christine S. v. Blue

 Cross Blue Shield of N.M., 428 F. Supp. 3d 1209, 1219 (D. Utah 2019) (emphasis added)

 (quoting David S. v. United Healthcare Ins. Co., No. 2:18-cv-00803, 2019 U.S. Dist. LEXIS

 157046, at *7 (D. Utah Sept. 13, 2019) (unpublished)). Violations of the Parity Act can arise

 from the plan documents “as written and in operation.” 29 C.F.R. § 2590.712(c)(4)(i).

        The Parity Act’s implementing regulations prohibit quantitative and nonquantitative

 limits on mental health and substance abuse disorder benefits that are more restrictive than those

 in place for medical/surgical benefits. 29 C.F.R. § 2590.712(c). Examples of nonquantitative

 limits identified in the Parity Act’s implementing regulations include “[r]estrictions based on




                                                  6
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1088 Page 7 of 9




 geographic location, facility type, provider specialty, and other criteria that limit the scope and

 duration of benefits for services provided under the plan or coverage.” Id.

 § 2590.712(c)(4)(ii)(H). Notably, the Parity Act regulations provide that a plan administrator’s

 required disclosures may include documents allowing for a meaningful analysis of the

 “processes, strategies, evidentiary standards, and other factors used to apply a nonquantitative

 treatment limitation with respect to medical/surgical benefits and mental health or substance use

 disorder benefits under the plan.” See 29 C.F.R. § 2590.712(d)(3).

        Limiting discovery to the plan documents and prelitigation appeal record, as the Plan

 Defendants propose, will improperly hamstring the M. Plaintiffs’ ability to prove a violation of

 the Parity Act as applied. See Christine S., 428 F. Supp. 3d at 1219 (“[P]laintiffs often must

 plead ‘as-applied’ challenges to enforce their Parity Act rights when a disparity in benefits

 criteria does not exist on the face of the plan.”). By their nature, documents and information

 about the “processes, strategies, or other factors utilized . . . to limit coverage” could reasonably

 be expected to exist outside of the plan documents, as the M. Plaintiffs assert and seek. (See e.g.,

 Ex. A to Mot., Discovery Requests, Doc. No. 48-1 at 5.) Further, the prelitigation appeal record

 is not likely to include analogous medical or surgical treatment documents necessary to litigate a

 Parity Act claim because E. was only treated for mental health, behavioral, and substance abuse

 disorders.

        Having concluded the M. Plaintiffs’ Parity Act claim is independent of its ERISA claim

 and that discovery is necessary to evaluate whether the Plan treats mental health and substance

 abuse claims differently than medical/surgical claims, the court now addresses the Plan

 Defendants’ arguments concerning the proposed requests attached to the M. Plaintiffs’ motion.




                                                   7
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1089 Page 8 of 9




        C. The Plan Defendants’ Objections to the Relevance, Scope, and Proportionality of
           Specific Requests are Premature.

        The Plan Defendants assert that the proposed discovery requests attached to the M.

 Plaintiffs’ motion are “far too broad and go well beyond the needs of the case.” (See Opp’n 6,

 Doc. No. 49.) The Plan Defendants object to various discovery requests as vague, overbroad,

 irrelevant, and non-proportional. (Id. at 6–10.) The Plan Defendants also object that (1) the

 requests should be limited in time to the specific dates of the residential treatment; (2) the

 requests seek information that is confidential and proprietary; (3) the requests concerning certain

 types of facilities and programs, such as inpatient hospice care, are irrelevant; and (4) the

 requests seeking documents regarding insurance policies and health plans that are not at issue in

 the case are overbroad. (Opp’n 7–10, Doc. No. 49.) 1

        The court finds these objections premature. The M. Plaintiffs have not yet served the

 discovery requests and the Plan Defendants have not responded to them. After the M. Plaintiffs

 propound their requests, the Plan Defendants may assert objections, as appropriate, in their

 responses. If disputes arise and the parties are unable to resolve them after making reasonable

 efforts to meet and confer as required under DUCivR 37-1(a)(1), the parties may bring any

 disputes before the court by filing a short form discovery motion, as appropriate.




 1
   The Plan Defendants also cite this district’s denial of discovery and dismissal of similar Parity
 Act claims in support of their position. (Id. at 10 (citing Sarah W. v. Cigna Health & Life Ins.
 Co., No. 2:19-cv-00629-DB, 2020 U.S. Dist. LEXIS 37462 (D. Utah Mar. 3, 2020)
 (unpublished) and E.W. v. Health Net Life Ins. Co., No. 2:19-cv-499-TC, 2020 U.S. Dist. LEXIS
 88127 (D. Utah May 19, 2020) (unpublished).) In Sarah W., the court dismissed the plaintiff’s
 Parity Act claim under Rule 12(b)(6) and would not allow discovery to remedy the pleading’s
 deficiencies. 2020 U.S. Dist. LEXIS 37462, at *6. Similarly, in E.W., the court dismissed the
 plaintiff’s Parity Act claim. 2020 U.S. Dist. LEXIS 88127 at *13–16. Here, the Plan
 Defendants’ motion to dismiss the M. Plaintiffs’ Parity Act claim was denied, so the cases are
 not analogous.


                                                   8
Case 2:18-cv-00808-HCN-DAO Document 51 Filed 08/31/20 PageID.1090 Page 9 of 9




                                      CONCLUSION

       Based on the foregoing, the court GRANTS the M. Plaintiffs’ Motion to Conduct

 Discovery (Doc No. 48).

       DATED this 31st day of August, 2020.

                                          BY THE COURT:



                                          Daphne A. Oberg
                                          United States Magistrate Judge




                                              9
